Citation Nr: 1439686	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to or aggravated by service connection diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  The Veteran served in the Republic of Vietnam.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

In VA Forms 21-4138, Statement in Support of Claims, dated in November 2013, the Veteran claimed service connection for heart disease and for gum disease, both as due to his service-connected diabetes mellitus, type II.  These claims have been developed for appellate review, and are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

Hypertension was first shown many years after active service and is not caused or aggravated by service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. § 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letters in July 2008 and January 2009, prior to the adjudication later in January 2009.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's VA treatment and examinations records and private treatment records are of record.  A VA examination has been conducted, and an addendum opinion was provided in 2014.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Moreover, in the case of hypertension, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310.  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran's service treatment records are negative for any findings or complaints for hypertension.  The evidence of record shows a current diagnosis of hypertension.  The Veteran is claiming service connection for hypertension as due to his diabetes.

On VA examination in September 2009, the examiner noted that diabetes was diagnosed in 1998.  After a review of VA medical records, review of the Veteran's medical history, and an examination, the examiner opined that the Veteran's hypertension was essential and was not caused by, aggravated by or permanently worsened by his diabetes.  The basis for this opinion was that his kidney functions were completely within normal limits.  

In an April 2010 letter, a private physician stated that the Veteran "developed diabetes related to Agent Orange exposure.  Undoubtedly[,] diabetes has contributed adversely to his hypertension."  

A May 2011 VA examiner noted that the Veteran developed diabetes in 1998 but it was not until eight or nine years later that he developed hypertension.  The examiner noted that an important factor in the Veteran's case was that his renal function remained normal as recently as two months prior to the examination.  After a physical examination and review of the evidence of record, the examiner opined that the Veteran's hypertension was not associated with military service or diabetes.  The examiner stated that the rationale was "as already implied" that the Veteran's renal function remained normal, despite other diabetic complications.  The examiner found that it was "as likely as not" that the Veteran's hypertension was essential and not secondary, and was unrelated to his diabetes or other service-connected disorders of hearing loss and tinnitus.  

In a February 2014 addendum, the VA examiner stated that "[i]t is less than likely that the [v]eterans hypertension is caused by or aggravated by or contributed adversely to his ... hypertension."  The rationale provided was that there was "no mechanism for such, i.e., the Veteran has normal renal function with his diabetes as on [October 3, 2013] his serum creatinine was 0.7 mg.%."  Moreover, the 2011 VA examiner specifically noted that the private physician who provided the favorable medical statement in 2010 had "declined to give a mechanism for his statement."  

It is clear from the foregoing comment by the 2011 VA examiner that a medical "mechanism" is required in order to conclude that diabetes causes or aggravates hypertension.  This requires medical education, training, and expertise.  As such, it is beyond simple lay perception of observable cause-and-effect.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

While the private physician indicated that the diabetes "contributed adversely" to the Veteran's hypertension, a rationale for this opinion was not provided.  Inasmuch as the 2009 and the 2011 VA examiners placed significance on the fact that the Veteran had normal renal function as the predicate for both unfavorable medical opinions, and that the private medical opinion was merely conclusory in nature and did not offer any rationale, much less address the matter of the Veteran normal renal function, the Board finds that the VA medical opinions on file are entitled to greater probative value than the favorable private medical opinion.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the Veteran's claim.  Accordingly, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hypertension is denied.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


